             Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
           Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 1 of 9

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 10/14/2020
   UNITED STATES DISTRICT COURT
UNITED    STATESDISTRICT
   SOUTHERN            OF AMERICA OF NEW YORK                   :
   -----------------------------------------------------------x:
   In re-against-
         FANNIE MAE 2008 SECURITIES                            ::            No.
                                                                            08 Civ.01  Cr.
                                                                                    7831    307 (JFK)
                                                                                         (PAC)
   LITIGATION                                                  ::           09 MD 2013 (PAC)
OCTAVIO FRIAS,                                                  :              OPINION & ORDER
                                                               :
                                                                :
                                                               :            OPINION & ORDER
                                  Defendant.                    :
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FORHONORABLE
    DEFENDANT PAUL A. CROTTY,
              OCTAVIO  FRIAS:United States District Judge:
     Pro Se

FOR THE UNITED STATES OF AMERICA:      BACKGROUND1
     Adam S. Hobson
        TheATTORNEY’S
     U.S.   early years of this decadeFOR
                            OFFICE    saw aTHE
                                            boomSOUTHERN
                                                 in home financing which was
                                                             DISTRICT    OF fueled, among
                                                                             NEW YORK

   other
JOHN  F.things, by lowUnited
          KEENAN,      interest rates and laxDistrict
                                 States       credit conditions.
                                                          Judge: New lending instruments, such as

     subprime
        Beforemortgages (high credit
                the Court       is a riskpro
                                          loans)
                                              seand Alt-A mortgages
                                                  motion            (low-documentation
                                                           by Defendant      Octavioloans)

   kept seeking
Frias   the boom going. Borrowersreduction
                  a sentence     played a role too;
                                                andthey
                                                     histookimmediate
                                                             on unmanageable risks ondue
                                                                        release       the

   assumption age
to Frias’s    that the market
                     (he  is would
                              66),continue to rise andmedical
                                   preexisting         that refinancing options would
                                                                   conditions,        always be
                                                                                    and

theavailable
    COVID-19 in thepandemic.
                    future. LendingFrias
                                    discipline was lacking
                                            brings    the inmotion
                                                             the system. Mortgage originators
                                                                      pursuant    to the did

First   Step
   not hold    Act,
            these     18 U.S.C.
                  high-risk          § 3582(c)(1)(A),
                            mortgage loans.                    commonly
                                            Rather than carry the rising risk known    as the
                                                                              on their books, the
compassionate       release
   originators sold their        statute.
                          loans into            The
                                     the secondary   Government
                                                   mortgage          opposes
                                                            market, often         Frias’s
                                                                          as securitized packages
motion
   knownas  substantively
         as mortgage-backed    meritless
                            securities       because
                                       (“MBSs”).      Frias’s
                                                 MBS markets      medical
                                                             grew almost exponentially.
conditions,   the
        But then thecircumstances       ofInhis
                     housing bubble burst.   2006,incarceration,       and
                                                   the demand for housing    the abruptly
                                                                          dropped 18

U.S.C. § 3553(a) sentencing factors do not warrant a
   and home prices began to fall. In light of the changing housing market, banks modified their
modification to his term of imprisonment. For the reasons set
   lending practices and became unwilling to refinance home mortgages without refinancing.
forth below, Frias’s motion is DENIED.

     1
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                              1
                                                        1
      Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 2 of 9



     I.   Background

     Unless otherwise noted, the following is taken from the

materials the parties submitted, Frias’s July 13, 2004 Amended

Presentence Investigation Report, the transcript of Frias’s

January 4, 2006 resentencing, and the Court’s 2010 decision

denying Frias’s request for habeas relief pursuant to 28 U.S.C.

§ 2255. See Frias v. United States, No. 01 Cr. 307 (JFK), 2010

WL 3564866 (S.D.N.Y. Sept. 13, 2010).       In ruling on Frias’s

compassionate release request, the Court has considered the

arguments advanced in Frias’s pro se motion (ECF No. 143), the

Government’s opposition, (ECF No. 145), and Frias’s reply, (ECF

No. 146).

     On March 12, 2003, Frias was convicted by a jury of

violating 21 U.S.C. § 848(e)(1)(A) and 18 U.S.C. § 2 by

committing murder while engaged in a conspiracy to distribute

and possess with intent to distribute more than one kilogram of

heroin and more than five kilograms of cocaine. 1

     The charges stemmed from Frias’s participation in the

premeditated contract-killing of Mario Lobo, the co-owner of a

Manhattan restaurant and club which operated as a large-scale

narcotics and gambling operation.       Frias was the night manager



1
  Frias’s jury trial commenced before the Honorable Allen G. Schwartz
on March 4, 2003, however, Judge Schwartz passed away shortly after
the trial. The case was reassigned to this Court for sentencing and
all subsequent matters.


                                    2
      Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 3 of 9



of the restaurant, which also doubled as a nightclub, and he

maintained a close relationship with the restaurant’s other

owner, Roberto Martinez-Martinez.       Frias assisted Martinez-

Martinez and Lobo in their illegal gambling operation and the

distribution of multi-kilogram quantities of heroin and cocaine.

Over time, however, the profitability of Lobo and Martinez-

Martinez’s illegal business was threatened by Lobo’s gambling

losses, and Martinez-Martinez decided to have Lobo killed.

     Martinez-Martinez delegated the planning of Lobo’s murder

to Frias who, in the 1980s, had worked with a man named Miguel

Feliz while the two were police officers together in the

Dominican Republic.    Frias coordinated the hiring of a crew of

contract killers led by Feliz, and on September 21, 1991, Frias

directed the hitmen to the restaurant where Lobo was eating

dinner at the time.    Frias met Feliz and a second gunman outside

the restaurant, where Frias explained that he would identify

their target inside.    The three men entered the restaurant.

Frias walked up to Lobo and hugged him.        After Frias walked away

from Lobo, one of the hitmen approached Lobo from behind and

shot him in the back of the head.       Lobo died instantly.

Approximately ten years later, Frias was arrested.          The jury

returned its guilty verdict on the single count indictment in

this case after approximately one and a half hours of

deliberation.


                                    3
        Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 4 of 9



     On July 1, 2004, the Court sentenced Frias to life

imprisonment.     By Summary Order dated September 28, 2005, the

Court of Appeals for the Second Circuit affirmed the judgment of

conviction against Frias, but remanded the case for the limited

purpose of resentencing in light of United States v. Booker, 543

U.S. 220 (2005).     Following a hearing on January 4, 2006, the

Court again sentenced Frias to life imprisonment, which the

Second Circuit affirmed on March 31, 2008.          To date, Frias has

served approximately 19 years of his life sentence.

     On August 11, 2020, Frias, proceeding pro se, filed a

motion requesting a reduction in sentence and his immediate

compassionate release due to the COVID-19 pandemic.            (ECF No.

143.)   Frias’s motion explained that he suffered from a variety

of medical conditions, including certain lung and heart

conditions as well as diabetes, and he was deeply worried about

his health should he contract the virus.          On August 17, 2020,

the Court ordered the Government to respond, and on August 27,

2020, the Government opposed Frias’s request on the grounds that

no compelling and extraordinary reasons support his release

which, in any event, would be inappropriate under the sentencing

factors set forth in 18 U.S.C. § 3553(a).          (ECF No. 145.)        Frias

submitted a reply brief on September 29, 2020.           (ECF No. 146.)




                                      4
      Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 5 of 9



     II.   Discussion

           A.    Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).     Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).    “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would

undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, 432 F. Supp. 3d 421, 430–31

(S.D.N.Y. 2020)).

     The Second Circuit recently ruled that the policy statement

issued by the U.S. Sentencing Commission pertaining to

compassionate release, section 1B1.13 of the Sentencing


                                    5
      Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 6 of 9



Guidelines, “is not ‘applicable’ to compassionate release

motions brought by defendants,” and “cannot constrain district

courts’ discretion to consider whether any reasons are

extraordinary and compelling.” United States v. Brooker, ---

F.3d ---, No. 19-3218-CR, 2020 WL 5739712, at *6 (2d Cir. Sept.

25, 2020).    Accordingly,

     when assessing a motion brought directly by an
     imprisoned person rather than by the BOP, the Court is
     constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court
     must also assure itself that release is consistent with
     “the factors set forth in section 3553(a) to the extent
     that they are applicable.”

United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051,

at *2 (S.D.N.Y. Sept. 29, 2020) (footnote and internal citations

omitted).    “[P]ro se litigants generally are entitled to a

liberal construction of their pleadings, which should be read

‘to raise the strongest arguments that they suggest.’” Green v.

United States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

            B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19. See People at Increased Risk,

Ctrs. for Disease Control & Prevention,


                                    6
         Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 7 of 9



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html (last visited October 13, 2020); see also

United States v. Park, --- F. Supp. 3d ---, No. 16 Cr. 473 (RA),

2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020) (“The nature of

prisons—crowded, with shared sleeping spaces and common areas,

and often with limited access to medical assistance and hygienic

products—put those incarcerated inside a facility with an

outbreak at heightened risk.”) (collecting sources).             And, on at

least one occasion, it has ruled that the threat posed by the

COVID-19 pandemic to a medically “high-risk” individual

constitutes “extraordinary and compelling reasons” to warrant

immediate compassionate release. See United States v. Smith, 454

F. Supp. 3d 310, 315 (S.D.N.Y. 2020) (granting release to non-

violent 62-year-old with multiple physical ailments); but see

United    States v. Seshan, No. 14 Cr. 620 (JFK), 2020 WL 2215458,

at *4 (S.D.N.Y. May 6, 2020) (denying release to 47-year-old

despite his “end-stage renal failure and hypertension” and the

threat of COVID-19 because, inter alia, defendant had a history

of violence and granting the motion would disserve important

3553(a) sentencing factors).

     Nevertheless, in this case, even if Frias could demonstrate

that his age, health risks, and the COVID-19 pandemic provide

extraordinary and compelling reasons for a sentence reduction,

application of the 3553(a) factors cripples his request and


                                       7
      Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 8 of 9



outweighs any justification for early-release.         Here, the

factors that weigh in Frias’s favor, such as the need to provide

necessary medical care, are overshadowed by the combined force

of “the nature and circumstances of the offense” and the need

for the sentence imposed to “reflect the seriousness of the

offense,” “promote respect for the law,” “provide just

punishment for the offense,” “afford adequate deterrence to

criminal conduct,” and “protect the public from further crimes

of the defendant.” 18 U.S.C. § 3553(a).        Indeed, Frias’s offense

conduct is among the most serious and reprehensible the Court

has ever encountered: Frias deliberately and brutally organized

and helped murder Lobo.     For the reasons stated in detail at

Frias’s resentencing, which are incorporated by reference here,

the Court finds that modifying Frias’s term of imprisonment

would disserve the above important sentencing factors.

Accordingly, Frias’s motion is denied. Cf. Seshan, 2020 WL

2215458, at *5; United States v. Montevecchi, 18 Cr. 15 (AKH),

2020 WL 3051335, at *2 (S.D.N.Y. June 8, 2020) (denying release

to 74-year-old defendant with heart disease and other

conditions); United States v. Lika, No. 84 Cr. 499 (CS), 2020 WL

2766049, at *3 (S.D.N.Y. May 28, 2020) (same for 70-year-old

serving a life sentence who had cancer and other conditions).




                                    8
     Case 1:01-cr-00307-JFK Document 147 Filed 10/14/20 Page 9 of 9




     III.     Conclusion

     For the reasons set forth above, Defendant Octavio Frias's

motion for a reduction in sentence is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 143.

SO ORDERED.

Dated:   New York, New York
         October /   , 2020                   John F. Keenan
                                       United States District Judge




                                   9
